DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 112(f) interpretation, the examiner agrees that the amendments recite sufficient structure and therefore are no longer being considered under 112, 6th interpretation. 
Regarding the 112, 1st and 2nd rejections in relation to the term “clear”, applicant’s arguments, specifically the declaration of Robert H. Sternowski, the examiner has considered these arguments and positions taken in the declaration, and has found them persuasive.  Specifically, it is applicant’s position that 1. An optical fiber is inherently clear and smooth when a cladding is removed, due to the manner in which it is manufactured 2. Both clear and smooth are well-understood by a POSITA within the art of light therapy/treatment and are therefore not indefinite 3. UV light inherently scatters (radiates in three dimensions) when transmitted through a clear/smooth exposed optical fiber “due to its very short wavelength and propensity to scatter from material molecules at the atomic structural level”.  The examiner contends that these positions/explanations clear up the 112, 1st and 2nd rejections, but applicant is reminded that these positions taken by Sternowski, specifically related to inherency, can be applied to prior art rejections.  Therefore, the previous 112, 1st and 2nd rejections have been withdrawn. 
final device produced by the disclosed manufacturing techniques of Maeda, e.g. roughening and/or clouding, would not read on the claim language of “smooth and clear”, the examiner maintains that the claimed device is still taught by Maeda.  Specifically, it is emphasized that before this clouding/roughening occurs, the device taught by Maeda has a light conduit that is both clear and smooth (as this is inherent to the manufacturing process; see Sternowski declaration).  Similarly, such a smooth/clear light conduit (with its cladding layer removed) will inherently scatter UV light, i.e. radiate light in three dimensions, through the exposed core “due to its very short wavelength and propensity to scatter from material molecules at the atomic structural level”.  Specifically, Par 0060 of Maeda makes it clear that the fine particles (interpreted as rough and/or unclear) are added after the cladding is removed. Therefore, in the situation (moment in time) before the clouding/roughening procedure occurs, i.e. before the addition of the fine particles, the device taught by Maeda reads on the claimed device. 
Regarding claim 21, applicant’s amendments have created new 112, 1st and 112, 2nd rejections (See below).  Furthermore, applicant’s arguments, regarding the prior art of Ertl, are moot as the amendments have overcome this rejection; see new 103 below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lens positioned 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16, 21 and 22 objected to because of the following informalities:  Applicant amended claim 1 to modify the “attachment mechanism” to “the light conduit .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “a lens directly between the UV light source and the input of light conduit for focusing the UV light directly from the UV light source into light conduit without intervening light conduit” is new matter for several reasons.   First and 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a lens directly between the UV light source and the input of light conduit for focusing the UV light directly from the UV light source into light conduit without intervening light conduit” is indefinite.  As discussed above, the word directly is never used in the specification, therefore the common definition of “with nothing or no one in between” is used.  Based on this, it is unclear if/how “without intervening light 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by US 2019/0275346 to Maeda.
Maeda discloses a removable light conduit (Figs. 1, 3 and 4) for a device for disinfecting an area of interest (intended use), the light conduit comprising: a core (42; 
For clarity, it is emphasized that while Maeda explicitly discloses a UV light source, the claims do not require a light source, merely a light conduit capable of transmitting this light. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda as applied to claim 17 above, and further in view of US 5,993,442 to Omori.
Maeda appears to show a plug (proximal cylinder located at the end of fiber 20) that connects/attaches to the housing (10) which houses the UV light.  While the examiner assumes that such a plug would facilitate selective attachment, it is not clearly established in Maeda if this is the case or not.  However, in the same field of endeavor, Omari discloses an attachment mechanism (connector 41b and receptacle 42) for selectively attaching an optical fiber to the housing (40, 100), best seen in Figs. 1, 8 and 10 (claim 1).   Therefore, it would have been obvious to one of ordinary skill in the art to modify Walsh with the attachment mechanism taught by Omori as a known mechanism to make an optical fiber selectively attachable to a housing in order to allow the optical fibers to be detached/exchanged for any number of reasons, e.g. sterilization, use of a different wavelength, etc.
 
Claims 1, 4-6, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0275346 to Maeda in view of US 2010/0167226 to Altshuler et al. and further in view of US 2008/0272277 to Wei.
[Claim 1] A device for disinfecting an area of interest (Fig. 1; intended use), the device comprising: 
a housing (light source apparatus 10); 
a light conduit attachment mechanism connected to the housing (flexible fiber optics 20 including proximal connection/attachment into housing 10, i.e. cylinder/plug connecting fiber 20 to housing 10); 

a light conduit (light radiating probe/second optical fiber 40; Pars 0050) connectable to the housing by the attachment mechanism in electromagnetic communication with the UV light source for communicating UV light from the light source to the area of interest (Par 0051; Fig. 1), wherein the light conduit comprises a smooth and clear cylindrical distal end (“the cladding 44 which is formed on the distal end portion of the light radiating probe 40 is wholly or partially removed” Par 0060; inherently resulting in a clear and smooth surface; see Sternowski declaration filed 12/22/21) configured for radiating UV light from the cylindrical distal end in three dimensions (UV light inherently scatters, i.e. radiates in 3D, “due to its very short wavelength and propensity to scatter from material molecules at the atomic structural level”; see Sternowski declaration filed 12/22/21), a transverse core (42, Fig. 3) that channels UV light from the UV light source therethrough and a cladding layer (44, Fig. 3) surrounding the core to the beginning of the cylindrical distal end configured for blocking UV light from exiting the core before reaching the cylindrical distal end (Pars 0055-56), wherein the transverse core is made from plastic or a non-thermal conductive material to prevent conduction of heat from the UV light source to the distal end of the light conduit (See specific materials for core member 42 listed in Par 0071); and 
a controller in the housing coupled to the UV light source for controlling the intensity (inherent to what is shown at element 10; specifically the buttons and functions displayed on this housing must include some sort of controller to operate/function.  At the very least, the “lamp on off” button reads on a controller for controlling the intensity)

[Claims 4-6] Maeda teaches exposing the core of the fiber by removing the cladding from the distal end of the cylindrical fiber (Pars 0038 and 0060)
[Claim 8] Maeda discloses a UV LED (Par 0053)
[Claims 15-16] The examiner interprets the optical condenser (32) as a lens positioned between the UV light source (10) and the light conduit (40).  If applicant disagrees, then Omori clearly teaches this concept, specifically focusing lens (116) located between laser source (110 or 112) and light conduit (optical fiber 101).  Therefore, it would have been obvious to include the focusing lens, as taught by Omori, specifically positioned within the housing (100 of Omori, equivalent to Maeda’s housing 10) for focusing light from a laser source into an optical fibers, as is well known in the art. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda, Altshuler and Wei as applied to claim 8 above, and further in view of US 2014/0147802 to Naldoni.
Maeda, Altshuler and Wei are discussed above, but fail to explicitly teach a duty cycle controller to modify a pulsating on/off rate of the light source.  However, in the same field of endeavor, specifically photodynamic therapy devices, Naldoni discloses a controller that modifies/adjusts/selects the duty-cycle of the light pulses (Par 0048 and 0053).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Maeda, Omori, Altshuler and Wei to include the duty cycle controller taught by Naldoni, as duty cycle is a parameter commonly controlled in photodynamic therapy procedures.  One of ordinary skill in the art would find it obvious to include a controller to modify/adjust the duty cycle, in order to provide the most effective and optimized treatment parameters for different procedures and patients. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda, Altshuler and Wei as applied to claim 1 above, and further in view of US 2009/0131922 to Dewey et al. 
Maeda, Altshuler and Wei are discussed above. Specifically, the reference explicitly teaches using an ultraviolet light emitting diode (Par 0053) to perform photodynamic therapy on the body, e.g. body cavities, to treat a proliferative disease (Pars 0001), but fails to teach UVC wavelengths.  In the same field of endeavor, Dewey discloses that wavelengths from 200 to 400 nm “can be particularly effective for allowing . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda, Altshuler and Wei as applied to claim 1 above, and further in view of US 2013/0289548 to Hamada and US 2010/0049180 to Wells and.
Maeda, Altshuler and Wei are discussed above, but fail to teach the claimed configuration of elements.  Specifically, the references fail to disclose the attachment mechanism is on the front face of the housing, the housing being elongated and sized for portability and precise maneuverability and having a front face perpendicular to a top surface, as well as a lens that focuses light into the light conduit. Specifically, Maeda teaches an attachment mechanism located on a proximal/back end of the housing and fails to teach a lens.  However, in the same field of endeavor, Hamada discloses a very similar laser treatment device (Figs. 1-3) with a laser irradiation tip (fiber tip 4) detachably mounted to the head portion (housing 20C); see elements 26, 51 and 52, Figs. 2-3 and Pars 0034-38.  Furthermore, Hamada discloses a lens (25) located inside the housing proximate to the attachment mechanism that connects the laser beam and 
However, Meada, Altshuler, Wei and Hamada fail to disclose that the lens is directly between the light source and the input for the light conduit/optical fiber, as well as a switch on the top surface of the housing.  However, in the same field of endeavor, Wells (Fig. 13A) discloses a switch (finger trigger 1308A) in electrical communication with the UV light source for turning on and off the UV light source (Par 0261); and a lens (1314) directly between the light source (1371) and the input of light conduit (detachable tip 1367; Par 0261) for focusing the UV light directly from the UV light source into light conduit without intervening light conduit (there are no intervening elements shown, the beam goes directly from the light source, to the lens, where it is focused to the tip).  It is emphasized that in the current combination, specifically when considering Wells, the distal tip/front face of the housing includes a fiber tip/light conduit.  Wells discloses that the switch is positioned on the top surface for easy accessibility while the device is being used (Fig. 13A; while the switch 1308A is seemingly shown on a bottom surface, this is simply an issue of perspective as this surface can just as easily be the top surface, when positioned differently in a user’s hand).  If applicant disagrees, the examiner contends that this location of the switch on the hand-held housing is merely an obvious design/engineering choice. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by Maeda/Altshuler/Wei/Hamada to . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda, Altshuler and Wei as applied to claim 1 above, and further in view of US 5,154,707 to Rink et al.
Maeda, Altshuler and Wei are discussed above, and while Maeda discloses a light conduit attachment mechanism, i.e. optical connector (cylindrical plug) between the light source (10) and fiber (20), the reference fails to explicitly teach what type of light conduit attachment mechanism this is.  However, in the same field of endeavor, Rink discloses that bayonet connectors (32/33, Fig. 3) are commonly known and used for the same purpose (Col 6, lines 11-25).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by Maeda/Altshuler/Wei to include a bayonet-type optical connector, as a specific kind of optical connector that is commonly known and used in the art for connecting a light source to an optical fiber. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792